COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00179-CR


Dallas Carl Tate                       §       From the 97th District Court

                                       §       of Montague County (2013-0163M-
                                               CR)

v.                                     §       May 14, 2015

                                       §       Opinion by Justice Sudderth

                                       §       Dissent by Justice Walker
The State of Texas
                                       §       (p)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.       We reverse the trial court’s

judgment and render a judgment of acquittal.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By __/s/ Bonnie Sudderth_______________
                                      Justice Bonnie Sudderth